Per Curiam.
This court in two prior decisions has reversed orders of the surrogate and directed that there be a hearing of this application on the merits. By the order appealed from the surrogate for the third time has failed to comply with the directions of this court.
The order appealed from should be reversed, with fifty dollars costs and disbursements, and the matter referred to an official referee to hear and report with Ms opinion to this court.
Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.
Order unanimously reversed, with fifty dollars costs and disbursements to the appellant, and the matter referred to an official referee to hear and report with his opinion to this court. Settle order on notice.